Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148659(38)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148659
                                                                    COA: 308765
                                                                    Oakland CC: 2011-238177-FC
  KENNETH RAY WRIGHT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 27, 2014
  order is considered, and it is DENIED, without prejudice to the defendant seeking relief
  under MCR Subchapter 6.500 based on Burrage v United States, 571 US ___; 134 S. Ct.
881; 187 L. Ed. 2d 715 (2014).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
         p1020
                                                                               Clerk